Citation Nr: 0518554	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  00-13 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for left knee 
chondromalacia, meniscal tear, and post-traumatic 
degenerative joint disease, currently rated 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel






INTRODUCTION

The veteran had active military service from June 1966 to 
June 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico 
Regional Office (RO), which denied the veteran entitlement to 
an increased evaluation, in excess of 10 percent, for his 
service-connected left knee disorder.

This case was previously before the Board and, in March 2004, 
it was remanded to the RO for further development.  The case 
has since been returned to the Board and is now ready for 
appellate review.

While in remand status, the RO, by a rating action dated in 
March 2005, increased the disability evaluation for the 
service-connected left knee disorder from 10 percent to 20 
percent disabling, effective from January 1999.  


FINDING OF FACT

The service-connected left knee disorder is manifested by 
range of motion from 0 to 140 degrees of with pain on flexion 
from 90 to 140 degrees and extension at 10 degrees without 
instability or subluxation.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for left 
knee chondromalacia, meniscal tear and post-traumatic 
degenerative joint disease are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F. R. Part 4, Diagnostic Codes 5010, 
5003, 5257, 5260, 5261 (2004)


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The new notification provisions specifically require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. § 3.159(b) (2004).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided a copy 
of the rating decision noted above, a May 2000 statement of 
the case and a supplemental statements of the case dated in 
May 2002 and May 2005.  These documents, collectively, 
provide notice of the law and governing regulations, as well 
as the reasons for the determination made regarding his 
claim.  By way of these documents, the veteran was also 
specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
his behalf.  

Further, by way of a letter dated in March 2004, the RO 
specifically informed the veteran of the information and 
evidence needed from him to substantiate his claim, evidence 
already submitted and/or obtained in his behalf, as well as 
the evidence VA would attempt to obtain.  

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably VA treatment records and reports of 
comprehensive VA examinations provided to him since service 
have been obtained and associated with his claims file.  
There is no identified evidence that has not been accounted 
for and the veteran's representative has been given the 
opportunity to submit written argument.  The Board notes that 
the March 2004 VCAA letter was mailed to the veteran 
subsequent to the appealed rating decision in violation of 
the VCAA and the veteran was not specifically informed to 
furnish copies of any pertinent evidence in his possession 
pertinent to his claims not previously submitted as required 
by 38 C.F.R. § 3.159.  

The Board, however, finds that in the instant case the 
veteran has not been prejudiced by this defect.  In this 
regard, the Board notes the veteran was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  No additional evidence appears 
forthcoming.  Therefore, under the circumstances, the Board 
finds that any error in the chronological implementation of 
the VCAA is deemed to be harmless error.  VA has satisfied 
both its duty to notify and assist the veteran in this case 
and adjudication of this appeal at this juncture poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Factual Background.

The veteran's service medical records show that in April 1967 
he sustained a twisting injury to his left knee resulting in 
a partial tear of the lateral collateral ligament.  X-rays 
were negative and the veteran was placed in a long leg cast 
for approximately 6 weeks.

On his initial VA examination in May 1976, the veteran had a 
full range of motion of the left knee.  There was moderate 
tenderness over the lateral aspect of the knee.  An x-ray of 
the knee was negative.  Residual of a left knee sprain was 
diagnosed.

Service connection for a left knee strain was established by 
an RO rating action dated in May 1976.  This disorder was 
rated as noncompensably disabling under diagnostic code 5299-
5257 of VA's Schedule for Rating Disabilities (Rating 
Schedule), effective from April 1976.

The veteran was afforded a VA examination in March 1999 in 
connection with his current claim.  On this examination the 
veteran complained of severe left knee pain.  He said that 
when bending and squatting, he required the use of his arms 
to return to a standing position.  The veteran said that 
prolonged sitting or standing worsened his pain.  It was 
noted by the examiner that the veteran could walk unassisted 
but used a left knee cage to prevent falls.  There was no 
history of surgeries to the left knee.  There were no 
episodes of dislocation or recurrent subluxation.  

On physical examination, range of motion of the left knee was 
from 0 to 140 degrees.  There was painful motion on the last 
degree of the range of motion.  There was mild objective 
evidence of painful motion on all movements of the left knee.  
There was no objective evidence of edema, effusion, 
instability, weakness, redness, heat, abnormal movement, and 
guarding of movement of the left knee.  The veteran had 
severe tenderness to palpation on the left knee medial 
meniscus area, lateral meniscus area, and tibial tuberosity.  
He had moderate crepitation of the left knee joint and a 
positive patellar-grinding test.  He also had a positive 
McMurray's sign on the left knee.  He was noted to have a 
normal gait.  Tear of the central insertion of the posterior 
horn of the lateral meniscus with two small associated 
parameniscal cyst, chondromalacia patella, posttraumatic 
changes and degenerative joint disease by MRI of the left 
knee was the diagnosis.

The disability evaluation for the veteran's service-connected 
left knee disorder was increased from noncompensable to 10 
percent disabling, effective from January 1999, by an RO 
rating action, dated in April 1999.

A left knee MRI in February 2000, was interpreted to reveal a 
horizontal tear, possibly degenerative, extending into the 
undersurface of the posterior horn of the medial meniscus and 
advanced chondromalacia patella affecting both the 
subarticular bone of the patella and that of the lateral 
femoral condyle.

When examined by VA in April 2002, the veteran reported 
severe left knee pain around the joint associated with 
frequent swelling.  He said that he used ibuprofen with good 
pain control for two hours.  When asked how many times during 
the last year he had acute severe bouts of left knee pain, 
which functionally impaired him, he referred once per week 
the pain was acute and severe.  On physical examination, left 
knee flexion was to 105 degrees and extension was to -10 
degrees.  There was painful motion at the last degree of the 
range of motion measured.  There was mild objective evidence 
of painful motion on all movements of the left knee.  There 
was no objective evidence of edema, effusion, instability, 
weakness, redness, heat, abnormal movement or guarding of 
movement of the left knee.  There was moderate tenderness to 
palpation on both medial meniscus areas.  The veteran had a 
positive McMurray's sign on the left, a positive patellar 
grinding test, and severe crepitation of the left knee.  He 
had a normal gait cycle.  The knee joint was stable and 
mildly painful.  Horizontal tear extending into the 
undersurface of the posterior horn of the medial meniscus 
with advanced chondromalacia patella by left knee MRI and 
left knee degenerative joint disease were the diagnoses 
rendered.

VA outpatient treatment records compiled between April 1999 
and April 2001 were received in May 2002.  These show 
complaints and treatment for various disabilities to include 
complaints of left knee pain on an orthopedic consultation in 
October 1999.  The veteran also referred a history of knee 
buckling and locking.  On physical examination of the left 
knee, there was no quadriceps atrophy and no varus/valgus 
instability.  Anterior and posterior drawer signs as well as 
Lachman's sign were negative.  The veteran complained of 
chronic bilateral knee aches in April 2001.  Examination of 
the knees was essentially normal.

A VA orthopedic note dated in December 2002 records that the 
veteran presented with complaints of bilateral knee pain, 
worse on the left.  Examination of the left knee disclosed no 
swelling, warmth, effusion, or erythema.  The knee was stable 
to varus/valgus stress.  Lachman's sign was negative. There 
was palpable crepitus.  Active range of motion was from 0 to 
100 degrees.  On a follow-up orthopedic clinic evaluation in 
November 2003, the veteran reported continuing bilateral knee 
pain.  Examination of both knees was negative for swelling 
and effusion.  There was minimal crepitance and generalized 
pain to palpation.  Moderate bilateral knee degenerative 
joint disease was the diagnostic assessment.

On his most recent VA examination in December 2004, the 
veteran complained of left knee pain, weakness, swelling, 
give away sensation, locking, and fatigability. The veteran 
said that he is taking ibuprofen for his left knee discomfort 
with mild relief and is also taken physical therapy with some 
relief.  He reported flare-ups of left knee pain of once per 
week usually lasting for one to two hours.  It was noted that 
the veteran ambulated with forearm crutches and wore a knee 
brace orthosis on his left knee.  The veteran denied episodes 
of dislocation or recurrent subluxation as well as any 
constitutional symptoms of inflammatory arthritis.  

On physical examination, the veteran had left knee range of 
motion from 0 to 140 degrees with pain on motion from 90 to 
140 degrees.  Extension was to 0 degrees with pain in the 
last 10 degrees.  Medial and lateral collateral ligaments, 
varus-valgus stress test was negative, bilaterally.  
Anterior-posterior cruciate ligaments, anterior-posterior 
stress test was negative, bilaterally. The McMurray test was 
positive in the left knee and medial tibia plateau.  
Repetitive flexion and extension upon squatting elicited pain 
and grimacing.  There was extreme pain upon palpation of the 
left knee specifically at the peripatellar area and at the 
medial tibia plateau.  There was no evidence of edema, 
effusion, instability, weakness, redness or abnormal 
movements.  There was no evidence of unusual shoe wear 
pattern that would indicate abnormal weight bearing.   There 
was a positive grinding test of the left patella.  The 
examiner noted that x-rays of the veteran's knees in December 
2002 showed moderate degenerative joint disease in both knee 
joints.  Left knee chondromalacia patellae and degenerative 
joint disease of moderate degree were the diagnoses.  The 
examiner stated that the veteran is limited by pain to 
perform his ambulation and also limited in his functional 
ability during flare-ups.  He added that the veteran retired 
from his teaching duties due to his left knee condition.

Analysis

Disability evaluations are determined by the application of 
VA's Rating Schedule, 38 C.F.R. Part 4.  The percentage 
ratings contained in the schedule represent, as far as can be 
practically determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  In determining the disability evaluation 
the VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable, based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Governing regulations 
include 38 C.F.R. §§ 4.1, 4.2, which require the evaluation 
of the complete medical history of the veteran's condition.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  All benefit of the doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disabilities with injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for the evaluation.  Both the use or 
manifestations not resulting from service-connected disease 
or injury in establishing service-connected disability 
evaluation and the evaluation of the same manifestations 
under different diagnoses are to be avoided.  38 C.F.R. 
§ 4.41.  

Disabilities will be rated on the basis of functional 
impairment.  Weakness is considered as important as 
limitation of motion.  Any part that becomes painful on use 
must be regarded as seriously disabled.  It is the intent of 
the rating schedule to recognize painful motion with joint or 
periarticular pathology as productive of disability.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  In DeLuca, the Court held 
that a diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Board notes that the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 should be considered in conjunction only 
with a diagnostic code predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).  

Diagnostic Code 5010, arthritis due to trauma, substantiated 
by X-ray findings, is rated as degenerative arthritis. 
Pursuant to Code 5003, degenerative arthritis established by 
X-ray findings is rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.

Limitation of flexion of the knee will be rated as follows:  
Flexion limited to 15 degrees is 30 percent.  Flexion limited 
to 30 degrees is 20 percent.  Flexion limited to 45 degrees 
is 10 percent.  Flexion greater than 45 degrees is 
noncompensable.  38 C.F.R. Part 4, Diagnostic Code 5260.  

Limitation of extension of the leg will be rated as follows:  
Extension limited to 45 degrees is 50 percent.  Extension 
limited to 30 degrees is 40 percent.  Extension limited to 
20 degrees is 30 percent.  Extension limited to 15 degrees is 
20 percent.  Extension limited to 10 degrees is 10 percent.  
Extension limited to 5 degrees is zero percent.  38 C.F.R. 
Part 4, Diagnostic Code 5261.

A 30 percent evaluation is assigned for ankylosis of the knee 
in a favorable angle in full extension or in slight flexion 
between 0 and 10 degrees.  A 40 percent rating is available 
where there is ankylosis in flexion between 10 and 20 
degrees.  If there is ankylosis in flexion between 20 and 45 
degrees a 50 percent rating is appropriate. A rating of 60 
percent is assigned for extremely unfavorable ankylosis in 
flexion at an angle of 45 degrees or more. 38 C.F.R. § 4.71a, 
Diagnostic Code 5256 (2003).

Diagnostic Code 5257 provides for the evaluation of other 
impairment of the knee, including recurrent subluxation or 
lateral instability. When slight a rating of 10 percent is 
provided. When moderate a rating of 20 percent is provided. 
When severe, a rating of 30 percent is warranted.

The standard range of motion of the knee is from 0 degrees 
extension to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II.

In VAOPGCPREC 23-97, the VA General Counsel stated that when 
a knee disorder is rated under Diagnostic Code 5257 for 
instability of the knee and a veteran also has service 
connected arthritis with limitation of knee motion that at 
least meets the criteria for a zero percent evaluation under 
Diagnostic Code 5260 or 5261, separate evaluations may be 
assigned for arthritis with limitation of motion and for 
instability. Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.

In addition, the VA General Counsel issued another precedent 
opinion, on September 17, 20004.  In this opinion, the 
General Counsel held that separate ratings under diagnostic 
code 5260 (limitation of flexion of the leg) and diagnostic 
code 5261 (limitation of extension of the leg) may be 
assigned for a disability of the same knee. 69 Fed. Reg. 
59990 (2004), VAOPGCPREC 9-04 (2004).

The veteran's statements are deemed competent with regard to 
the description of the symptoms of his disorder.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992). However, these statements 
must be considered with the clinical evidence of record in 
conjunction with the pertinent rating criteria previously set 
forth.

VA examinations of the veteran's left knee in connection with 
his current claim have consistently evidenced painful motion 
of the left knee, tenderness, crepitance and degenerative 
joint disease.  However, these examinations to include the 
most recent VA examination of the left knee in December 2004, 
found no manifestations of edema, effusion, weakness or 
abnormal movements.  There is no objective finding of left 
knee instability.  Additionally there the December 2004 VA 
examination showed that motion of the left knee was from 0 to 
140 degrees of with pain on flexion from 90 to 140 degrees 
and extension at 10 degrees.  These range of motion findings 
do not warrant separate ratings for limitation of extension 
and flexion, which exceed the current 20 percent rating.  
Additionally, the veteran has not objectively demonstrated 
left knee instability or subluxation.  As such, a separate 
compensable rating is not warranted under Diagnostic Code 
5257.  To the extent the veteran has motion of the left knee 
limited by pain, the Board finds that such limitation of 
motion is included in the 20 percent rating currently 
assigned.  Accordingly, the Board finds that a rating in 
excess of 20 percent for the left knee disability is not 
warranted.

In reaching this decision, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not for application in the instant 
appeal.  See 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).
  
ORDER

An increased evaluation for left knee chondromalacia, 
meniscal tear, and post-traumatic degenerative joint disease 
is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


